IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 July 14, 2015 Session

            STATE OF TENNESSEE v. MATTHEW WHITEHAIR

            Direct Appeal from the Circuit Court for Rutherford County
                      No. F-64154     David M. Bragg, Judge



                No. M2014-00883-CCA-R3-CD – Filed March 8, 2016



A Rutherford County Circuit Court Jury convicted the appellant, Matthew Whitehair, of
two counts of aggravated sexual battery, a Class B felony; one count each of incest,
statutory rape by an authority figure, and sexual battery by an authority figure, Class C
felonies; five counts of attempted incest, a Class D felony; two counts of sexual battery, a
Class E felony; and one count of assault, a Class A misdemeanor. After a sentencing
hearing, the trial court sentenced him to an effective eight-year sentence to be served at
100% followed by seven years on supervised probation. On appeal, the appellant
contends that the evidence is insufficient to support the convictions, that the trial court
improperly limited cross-examination of the victim pursuant to Tennessee Rule of
Evidence 412; that the trial court improperly allowed a nurse practitioner to testify as an
expert; that the State committed prosecutorial misconduct; that the verdict as to count
seventeen, sexual battery by an authority figure, was not unanimous; that defense counsel
should have been allowed to review the victim‟s case file from the Department of
Children‟s Services (DCS); that the appellant‟s convictions of aggravated sexual battery
must be reduced to child abuse because aggravated sexual battery is not a lesser-included
offense of the charged offense of rape of child; and that cumulative error warrants a new
trial. Based upon the oral arguments, the record, and the parties‟ briefs, we affirm the
judgments of the trial court.

 Tenn. R. App. 3 Appeal as of Right; Judgments of the Circuit Court are Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ALAN E. GLENN, JJ., joined.

David L. Raybin and Benjamin K. Raybin (on appeal), Nashville, Tennessee, and D.
Brock East and Guy R. Dotson, Jr. (at trial), Murfreesboro, Tennessee, for the appellant,
Matthew Whitehair.
Herbert H. Slatery III, Attorney General and Reporter; James E. Gaylord, Senior
Counsel; Jennings Hutson Jones, District Attorney General; and Laurel Axsom
Hemenway, Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

           In February 2010, the Rutherford County Grand Jury indicted the appellant for
rape of a child, a Class A felony, in counts one through three; rape by force or coercion, a
Class B felony, in counts four and five; incest, a Class C felony, in counts six through
thirteen; statutory rape by an authority figure, a Class C felony, in counts fourteen
through sixteen; and sexual battery by an authority figure, a Class C felony, in count
seventeen. The victim of the alleged crimes was the appellant‟s adopted daughter.

       The appellant‟s eight-day trial began on July 29, 2013. Adam McGreevy testified
that in October 2009, he was fifteen years old and the victim‟s boyfriend. He and the
victim attended different schools but the same church, and McGreevy went to the
victim‟s home two or three times. On one particular occasion, a Friday night, they
watched a movie in the living room. The victim‟s mother was out of town “on a
missionary trip,” but the appellant and the victim‟s younger brother were there. The
appellant watched television in another room and would come into the living room
“every so often” to check on McGreevy and the victim. At some point, McGreevy and
the victim were lying next to each other on the couch, and the appellant asked them to sit
up while he was in the room. McGreevy was never on top of the victim, and the
appellant was not angry and did not ask McGreevy to leave.

        McGreevy testified that while he was at the home, he saw an “odd” incident in the
kitchen. He stated that the appellant “was behind [the victim] in an uncomfortable
position” and that the appellant‟s arms were underneath the victim‟s arms. Later that
night, McGreevy and the victim walked outside, and McGreevy tried calling a friend to
pick him up and take him home. However, the friend did not answer his telephone, so the
victim asked the appellant to take McGreevy home. The victim started crying “a little
bit,” and McGreevy asked what was wrong. The victim said that the appellant was angry
about having to take McGreevy home and that “if he‟s mad, then he‟ll make me make
him happy.” McGreevy asked what the victim meant, and she answered, “[W]hat do you
think it means[?]” The appellant came outside and “seemed a little aggravated” but drove
McGreevy home. The victim went with them, and the victim‟s brother also may have
been present.

                                            -2-
       McGreevy testified that the next day, he and the victim texted each other in which
they “talked a little bit more about what she [had] said.” McGreevy spoke with his
mother, and they decided to tell someone about the victim. They talked with their pastor,
Mark Gregory, and Gregory “made the call.”

       On cross-examination, McGreevy denied that the appellant “walked in” on him
and the victim “making out” on the couch. He acknowledged that he and the victim had
been “making out” earlier but said that the appellant never saw them. Regarding the
incident in the kitchen, McGreevy stated that he was sitting on the couch in the living
room, which was separated from the kitchen by a breakfast bar. McGreevy “lifted
himself up a little bit” and saw the appellant standing behind the victim “with his arms,
kind of, in a suspicious way.” McGreevy did not hear them say anything and could not
see the appellant‟s hands. McGreevy stated, “I never said his hands were anywhere
inappropriate.”

        McGreevy testified that the victim never told him anything specific about her
relationship with the appellant but that, based on his conversation with her that night, he
thought she was being molested. The victim asked McGreevy not to tell anyone, but
McGreevy refused. No one talked during the ride from the victim‟s home to McGreevy‟s
home, and McGreevy said the ride was very awkward because of what the victim had just
told him. The following Tuesday, McGreevy received a text from the victim in which
she stated, “It happened again.” Based on the text, McGreevy thought the appellant had
molested the victim the night before. However, McGreevy acknowledged that he did not
know whether the victim was telling the truth and that he had no proof she was being
sexually abused. On redirect examination, McGreevy testified that he had no reason not
to believe the victim.

        Detective Wayne Lawson of the Murfreesboro Police Department (MPD) testified
that he went to the appellant‟s apartment in response to a possible child abuse report.
Detective Lawson had coached little league football with the appellant and asked
Detective Tommy Roberts to accompany him to the residence. When they arrived, the
appellant answered the door. The officers told him that they needed to speak with the
victim, and the appellant “pointed towards her bedroom.” The appellant did not say
anything, which Detective Lawson thought was odd, and Detective Roberts went to the
victim‟s bedroom while Detective Lawson remained with the appellant. Detective
Lawson said he and the appellant “had some small talk” for about five minutes. At that
point, the appellant still had not asked why the officers were there, so Detective Lawson
told him, “In case you‟re wondering why we‟re here, there‟s been a report made to
Department of Children‟s Services about some inappropriate behavior between you and
[the victim].” Detective Lawson asked the appellant, “There‟s not anything to that, is
there[?]” The appellant answered, “There shouldn‟t be.”
                                           -3-
       Detective Lawson testified that after Detective Roberts spoke with the victim,
Detective Roberts told him that they needed to interview the victim further at the police
department. The officers went to the police department, and the appellant followed in his
car. The detectives interviewed the victim for at least two hours and arrested the
appellant.

       The nineteen-year-old victim testified that she was born in June 1994; that the
appellant was her stepfather; and that she used to live with her mother, the appellant, and
her younger brother in an apartment in Murfreesboro. The victim had known the
appellant since she was three years old, and he adopted her when she was eleven. One
night when the victim was eleven years old and in the sixth grade, she was sleeping in her
bedroom with a night-light on. Her brother was sleeping in the same room on a trundle
bed that was one or two feet away. The victim said she awoke with the appellant on top
of her and “very sharp pains” in her lower abdomen. The victim could see the appellant‟s
face and could see her brother sleeping with his back toward her. The State asked if
anything went inside the victim, and she answered, “I believe so, but at the time, I was
not aware of what sex was, so I did not understand what was going on.” The victim then
said that she felt the appellant‟s private part, that it was hard, and that she felt his private
inside of her. She said that the appellant was “breathing pretty hard,” that his head was
next to hers, and that he did not say anything. The victim said that the incident lasted two
to three minutes and that her mother was sleeping in the bedroom next to her bedroom.

         The victim testified that her mother was very strict and that when she or her
brother wanted to do something, they would ask the appellant and then the appellant
would talk with their mother about it. When the victim was twelve years old and in the
seventh grade, she wanted to go to a homecoming dance at school with a boy. She asked
the appellant to talk with her mother, and the appellant told her, “You know what you
have to do.” The victim said she knew the appellant meant that she would have to have
sex with him. They went into her parents‟ bedroom, and she and the appellant had
vaginal intercourse on the bed. The victim said that the incident happened while it was
still light outside, that her mother was not home, and that she “ended up going to the
dance.”

       The victim testified that that same scenario happened twice more: one time when
she wanted to go to a Valentine‟s Day dance in the seventh or eighth grade and one time
when she wanted to open a MySpace computer account in the eighth grade. Both times,
the victim had vaginal intercourse with the appellant in her parents‟ bedroom in exchange
for his talking with her mother. The victim was not allowed to go to the Valentine‟s
dance but was allowed to open the MySpace account. The victim said that if she ever
said no to the appellant, he “made up reasons for [her] to be grounded” or “just acted mad
                                              -4-
all day.” She stated that despite their sexual relationship, she and the appellant were
“actually pretty close.” The victim said that during her sexual encounters with him, she
dissociated herself from the situation and stared at objects on the wall. However, “once it
was over, he was my dad again and we went on about our normal lives.”

       The victim testified that she had a boyfriend, “CJ,” in the eighth grade. In the
summer between eighth and ninth grade, CJ was going to North Carolina, and the victim
wanted to see him before he left. She asked the appellant to ask her mother for
permission. The victim was having her menstrual period and had anal intercourse with
the appellant for the first time. The incident occurred in her parents‟ bedroom and was
very painful. Afterward, the victim felt a warm liquid between her buttocks. She said
she got to see CJ before he left. At some point, the victim and CJ “broke up.” However,
the victim wanted to start seeing CJ again, so she asked the appellant to talk with her
mother and had sex with him so he would speak with her mother about it. The victim
said she was thirteen or fourteen at the time of the incident.

       The victim testified that in October 2009, her mother went on a mission trip to
Africa for one or two weeks. While her mother as gone, the victim slept with the
appellant in her parents‟ bed because he did not like to sleep alone. Adam McGreevy
was the victim‟s boyfriend, and she wanted to go to the mall to see him. The victim
asked the appellant for permission and had anal intercourse with him because she was
having her menstrual period. The victim said that the anal intercourse “still hurt the
same” and that she again felt a warm liquid between her buttocks. The appellant drove
the victim to the mall to meet McGreevy. About October 9, the victim asked the
appellant if McGreevy could come to their home, and she had sex with the appellant so
McGreevy could visit. On the night of October 9, the victim and McGreevy watched a
movie while lying on the couch. The appellant was in his bedroom watching a movie but
came out every twenty to thirty minutes. The victim‟s brother also may have been at
home. At some point, the victim was in the kitchen with the appellant. The appellant
was standing behind her, put his arms around her, and touched her breasts over her
clothes. McGreevy was sitting on the couch, but the victim could see the top of his head.

        The victim testified that after she and McGreevy watched the movie, they went
outside to wait for someone to pick up McGreevy. However, the victim ended up having
to ask the appellant to drive McGreevy home. The victim said that the appellant “seemed
annoyed” but not angry and that McGreevy was worried the appellant would be mad.
The victim told McGreevy “not to worry about it, . . . if he is mad, he won‟t be mad for
long.” McGreevy asked what the victim meant and if the appellant was having sex with
her. The victim nodded and looked away. The appellant drove McGreevy home, and the
victim and her brother went with them. After taking McGreevy home, the appellant took
the victim‟s cellular telephone. She said that he put it on the dashboard and that “it was
                                           -5-
sliding back and forth.” That night, the victim slept with the appellant in his bed. She
said she did so because she had slept with him for the past week or two and was scared to
sleep alone. The next morning, the appellant returned the victim‟s telephone to her.

       The victim testified that the last time the appellant had sexual intercourse with her
occurred in her parents‟ bedroom. During the incident, the victim stared at a mirror on
the wall and “counted the swirls.” Afterward, the victim texted McGreevy that “it had
happened again.” The victim and McGreevy talked about telling the victim‟s mother, but
the victim did not want to break apart her family. McGreevy “ended up telling his mom
and they called [someone].”

       The victim testified that in addition to vaginal and anal sex, the appellant had oral
sex with her. She said the appellant put his mouth on her private in his bedroom when
she was fifteen and in high school. The appellant also put his mouth on her breasts one
time in the hallway of their home. She stated that the appellant told her to lift up her shirt
and bra and that she was fourteen or fifteen years old at the time of the incident.

        The victim acknowledged that her family fell apart due to her claims and said that
at the time of trial, she had not seen her mother in more than two years. The following
exchange then occurred:

                     Q. Now, I believe that we‟ve talked about ten
              different things; is that correct?

                     A. Yes, ma‟am.

                     Q. Now, at some point, you and I met to, discuss that
              we had to come up with certain things that you could talk
              about and couldn‟t; is that correct?

                     A. Yes, ma‟am.

                     Q. And what was your understanding of that?

                     A. My understanding of that was that those were the
              only things that I could talk about, that those were the only
              times I could talk about.

The victim stated that over the years, her mother had asked her two or three times if the
appellant “had been doing anything” to her. The victim said she “always just, kind of,
avoided the question.” She said that she was telling the truth about the sexual abuse and
                                             -6-
that “I would not lie about something like this.”

       On cross-examination,1 the victim acknowledged that she had spoken with many
people about her allegations. On the night the allegations were revealed, she spoke with
the police and employees at the Child Advocacy Center (CAC). The victim also testified
about the allegations at the appellant‟s preliminary hearing about one month later and at a
juvenile court proceeding when she was still fifteen years old. She said her first sexual
encounter with the appellant occurred in her parents‟ bedroom, not in her bedroom. The
victim said that she was sleeping on the floor in their room because she used to have
nightmares and that her mother was asleep in the bed her mother shared with the
appellant. The victim awoke to the appellant‟s touching her breasts under her clothes and
her vaginal area over her clothes. The victim‟s mother remained asleep in the same room
during the touching. The victim said that she was eleven years old and scared at the time
and that “[t]here were many times he touched me.” Regarding the sexual encounter in
her room with her brother only a few feet away, the victim acknowledged that she awoke
with the appellant‟s penis inside of her. However, she then said that “I don‟t know at
exactly what point I woke up” and that “[i]t could have been when he first did it, or partly
through.”

        The victim acknowledged that she did not testify at the juvenile court proceeding
about her allegations regarding the homecoming dance, the Valentine‟s Day dance, the
MySpace account, or getting back together with CJ. She said that she did not remember
the incidents at the time of the proceeding, that she had been in counseling for the past
couple of years, and that “the more I talk about it, the more I remember.” The victim said
all of the incidents happened in the same way: the appellant would tell her, “You know
what you have to do”; they would go into his bedroom; she would lie on the bed and pull
down her pants and panties; the appellant would spit on his hand to lubricate his penis;
and the appellant would penetrate her. The victim acknowledged that she had never
mentioned the appellant‟s spitting on his hand previously and said that she remembered it
just a few months before trial through counseling. She said that she never saw blood or
semen after the appellant had vaginal sex with her and that she would pull up her pants
and “go on about [her] life.”

       The victim testified that the first time the appellant had anal sex with her occurred
when she wanted to see CJ before he left for the summer. The incident happened during
the day, and she was in the eighth grade. She acknowledged testifying at the juvenile
court proceeding that the incident happened at night in the seventh grade. She stated that
she did not know CJ in the seventh grade and that she “could have very easily gotten
confused.” She said she felt semen on her buttocks afterward but acknowledged
        1
          We note that portions of the victim‟s cross-examination testimony have been highlighted in the
transcript included in the appellate record. Such alteration of the transcript is improper.
                                                    -7-
testifying at the juvenile court proceeding that there was no semen after the anal
incidents.

       The victim acknowledged that at the time of the appellant‟s arrest on October 13,
2009, he was working two jobs. He worked when she was at school and at night when
she was asleep. However, while her mother was in Africa, the appellant took time off
from work. The victim said that she could not remember the exact dates of the incidents
that occurred while her mother was away and that she did not remember talking with
McGreevy about the abuse after October 9. She acknowledged that according to a bill of
particulars filed in this case, the appellant sexually penetrated her on October 9, which
was “movie night” with McGreevy; that the appellant anally penetrated her “on or about
October, 2009” when she asked to go to the mall with McGreevy; that the appellant
vaginally penetrated her on October 12; and that the appellant kissed her breasts and had
oral sex with her “on or before Fall Break.” She said that the anal penetration occurred
“sometime in the afternoon” and that she did not remember saying at the juvenile court
hearing that the mall incident involved vaginal, not anal, intercourse. She said the
appellant had vaginal intercourse with her on October 9 when she asked if McGreevy
could come over to watch a movie. The victim acknowledged that the appellant saw her
and McGreevy lying on the couch but denied that he caught them “making out” or that he
made McGreevy leave. She also acknowledged hearing McGreevy‟s testimony about the
incident in the kitchen and denied that the appellant came into the kitchen to order her to
send McGreevy home.

        The victim testified that the appellant‟s last sexual incident with her occurred on
October 12. The victim said she awoke “in the middle of the night” with the appellant on
top of her and his penis inside of her. The victim acknowledged that at the juvenile court
hearing, she testified that the last incident occurred between 3:00 and 6:00 p.m. when she
asked the appellant for permission to see McGreevy at the mall. She also acknowledged
that her memory would have been better at the hearing, which was closer in time to the
events. The victim never told her family, teachers, minister, doctor, or friends about the
abuse, and her mother and brother never knew about it. She acknowledged having
regular menstrual periods. The appellant never used a condom, and she never became
pregnant. She said that other than her encounters with the appellant, she was not sexually
active.

        On redirect examination, the victim testified that on November 20, 2009, she
testified at the appellant‟s preliminary hearing for three or four hours. No one was at the
hearing to support her. The victim‟s mother was there but supported the appellant. The
victim was asked at the hearing about whether the appellant had used lubrication, but the
victim thought she was being asked about “some type of oil or lotion” and did not
mention the appellant‟s spitting on his hand. In March 2010, the victim testified for six
                                           -8-
hours in juvenile court, and her grandparents were present to support her. The victim‟s
mother also was present but again supported the appellant. The State asked if the victim
“would have gone through all this today if it didn‟t happen,” and the victim answered,
“Absolutely not. This has been very disrupting to my life.” The victim said that she
helped the district attorney‟s office prepare a bill of particulars in July 2010 and
acknowledged that the bill of particulars was almost identical to her direct examination
testimony. Regarding the first sexual incident, which occurred when she was sleeping on
the floor in her parents‟ bedroom, the appellant “rolled himself off the bed, and then
crawled on the floor, like a baby” to her. She said that the appellant always smelled like
burned popcorn and that she, her mother, and her brother were “pretty heavy sleepers.”

       On recross-examination, the victim testified that she was awake when the
appellant crawled on the floor and that she did not remember saying she awoke to find
him on top of her. The victim acknowledged that her stories had been inconsistent but
said that “[t]hat does not mean that I‟m not telling the truth.”

        Sara Hampshire, designated as “an expert in the . . . field of nurse practitioner” by
the trial court, testified that she had performed thousands of pelvic examinations during
her career and that she conducted a routine pelvic exam on the victim on October 16 or
17, 2009. The victim‟s mother brought the victim to Hampshire‟s office “to determine
whether [the victim] was telling” the truth about the sexual abuse. During the exam,
Hampshire inserted a speculum into the victim‟s vagina. The victim was “totally
cooperative” and “very stoic about the whole thing,” which Hampshire said was unusual
for a young woman having her first pelvic exam. Hampshire stated that the entrance to
the victim‟s vagina was “not tight at all” and that her hymen, the tight ring of tissue
around the entrance of the vagina, was “completely stretched.” Hampshire said that the
victim‟s pelvic exam was completely normal and that she could not say the victim was
telling the truth about the abuse. However, based on the victim‟s stretched hymen,
Hampshire concluded that the victim had been sexually active for “some time” and that
the victim had engaged in numerous acts of vaginal intercourse. On cross-examination,
Hampshire acknowledged that an unaroused female was more likely to experience
abrasions, bruises, and tears during intercourse than an aroused female and that she saw
no evidence of vaginal or anal trauma to the victim.

       Julie Rosof-Williams testified that she worked as a family nurse practitioner for
the Our Kids Center from 1991 to 2010. In the early morning hours of October 14, 2009,
Rosof-Williams performed a “head to toe” examination of the victim due to “concerns of
sexual abuse.” The victim reported that her most recent sexual contact with the
perpetrator had occurred about 9:30 p.m. on Monday, October 12, 2009, and the victim
described a history of penile, vaginal penetration; digital, genital contact; digital, breast
contact; oral, genital contact; and penile, anal contact. Rosof-Williams‟s examination of
                                            -9-
the victim included a vaginal examination with a speculum and a rectal exam, and she
collected samples during the exams and sent them to the Tennessee Bureau of
Investigation (TBI). She said that the victim had normal anal and hymenal tissue and that
the victim‟s vaginal and rectal exams were normal, which did not mean the victim had
not been sexually abused. The victim appeared healthy and normal, was cooperative, and
did not appear to be in any acute distress. Rosof-Williams stated that she personally had
received gynecological services from Sara Hampshire and that she had found Hampshire
to be “a very capable nurse practitioner.”

       On cross-examination, Rosof-Williams testified that unlubricated intercourse
increased the likelihood of injury. She acknowledged that she saw no physical trauma to
the victim or any evidence to prove conclusively that the victim had had sexual
intercourse. She also acknowledged that anal intercourse could cause a loss of “tone” in
the area and that she saw no loss of tone in this case.

       Debra Withey, the victim‟s maternal grandmother, testified that she lived in New
York state. The victim‟s family used to live in New York but moved to Tennessee in
July 2005, right after the victim turned eleven years old. Withey talked with the victim
on the telephone periodically after October 13, 2009, but did not learn about the victim‟s
allegations until February 12, 2010. She did not know anything about the victim‟s claims
at the time of the appellant‟s preliminary hearing in 2009 but was present when the
victim testified in juvenile court in March 2010.

       Detective Tommy Roberts of the MPD testified that the police department
received a call from Pastor Mark Gregory regarding the victim at 7:13 p.m. on October
13, 2009. Later that evening, Detective Roberts met Detective Lawson at the appellant‟s
home. Detective Roberts knocked on the door, the appellant answered, and Detective
Roberts asked to speak with the victim. The appellant did not say anything to Detective
Roberts but “just kind of pointed that way.” Detective Roberts went to the victim‟s
bedroom and spoke with her for less than fifteen minutes. He said that he noticed the
apartment was “absolutely immaculate,” that he mentioned the cleanliness to the
appellant, and that the appellant “made some comment about he was getting ready for his
wife to come back home.”

       Detective Roberts testified that he had the victim transported to the police
department. Later, the victim went to the Our Kids Center. Detective Roberts said that
during his investigation, he interviewed Adam McGreevy and the victim‟s mother and
obtained a search warrant to collect the appellant‟s DNA. On cross-examination,
Detective Roberts acknowledged that he did not obtain a search warrant for the apartment
and did not collect any clothing or bedding.

                                          - 10 -
       Candace McGreevy, Adam McGreevy‟s mother, testified that on October 10,
2009, she and Adam2 had a conversation about the victim. Adam was very upset, but he
and Candace planned not to tell anyone until the victim‟s mother returned from Africa on
October 14. However, Adam was “very frustrated” about the situation, so he and
Candace asked Candace‟s sister, Carol Ruckart, for advice. Ultimately, their pastor,
Mark Gregory, called the police.

       Carol Ruckart testified that her nephew, Adam McGreevy, and her sister, Candace
McGreevy, came to her home on Tuesday, October 13, 2009. Ruckart spoke with them
and telephoned Mark Gregory, “who is pastor of all of us.” Gregory came to her home
and called the police.

      Pastor Mark Gregory testified that the victim and her family began attending his
church in 2006. One evening in October 2009, Gregory received a telephone call from
Carol Ruckart. He went to her home and spoke with her, Adam McGreevy, and Candace
McGreevy. Based on their conversation, Gregory telephoned the police.

       Pam East testified that she was an elementary school teacher and that the victim‟s
mother used to be her educational assistant. On the night of October 13, 2009, East
received a call from Carol Ruckart. East said that the first thing she did was tell East,
“[S]he lies. Carol, she lies.” After speaking with Ruckart, East went to a hospital in
Murfreesboro to be with the victim because East knew the victim‟s mother was in Africa.
However, unbeknownst to East, the victim had been taken to a hospital in Nashville, so
East did not get to see her. The next day, East picked up the victim‟s mother from the
airport and drove her to the police department. That night, the victim spent the night at
East‟s home, and East told her, “[I]f you are telling the truth, you‟re doing the right thing.
If you are lying, it needs to stop now.” The victim did not respond to East‟s statements.

       Patrick Ihrie testified that in 2009, he was a special agent forensic scientist for the
TBI Crime Laboratory‟s DNA and Serology Unit. Ihrie analyzed evidence collected in
this case, specifically vaginal swabs collected from the victim. Ihrie did not find semen
on the swabs.

        Kevin Smith, an investigator with the Department of Children‟s Services (DCS),
testified that on the evening of October 13, 2009, the Department received a referral
about the victim and notified Smith. Smith went to the MPD and met with Detectives
Lawson and Roberts. He also observed portions of their interview with the victim and
spoke briefly with the victim‟s brother. Smith transported the victim and her paternal
grandmother to the Our Kids Center, and they arrived shortly after 1:00 a.m. on October
       2
          Because the witnesses share a surname, we will refer to them briefly by their first names for
clarity. We mean no disrespect to these individuals.
                                                  - 11 -
14. Smith also transported the victim and her grandmother from the Our Kids Center to
the victim‟s grandmother‟s house. Later on the morning of October 14, the victim was
interviewed at the Child Advocacy Center. Smith and the detectives watched the victim‟s
interview on a television in an adjacent room.

        At the conclusion of Smith‟s testimony, the State rested its case and presented the
following election of offenses: count one, rape of a child, and count six, incest, for the
appellant‟s vaginally penetrating the victim on her bed in her bedroom when she was
“near” the sixth grade and eleven years old; count two, rape of a child, and count seven,
incest, for the appellant‟s having vaginal intercourse with the victim, who was in the
seventh grade and under the age of thirteen, on his bed in his bedroom when the victim
asked to have a boyfriend and go to a homecoming dance; count three, rape of a child,
and count eight, incest, for the appellant‟s having vaginal intercourse with the victim,
who was in the seventh grade and under the age of thirteen, on his bed in his bedroom
when the victim asked to go to a Valentine‟s dance; count four, rape by force or coercion,
and count nine, incest, for the appellant‟s having vaginal intercourse with the victim, who
was in the eighth grade and under the age of fifteen, on his bed in his bedroom when the
victim wanted a MySpace account; count five, rape by force or coercion, for the
appellant‟s having anal intercourse with the victim, who was under the age of fifteen,
when the victim wanted to see her boyfriend before he left town and was on her
menstrual cycle; count ten, incest, for the appellant‟s sexually penetrating the victim,
“possibly [on] October 9, 2009[,]” when the appellant rented movies and watched them
in the home with the victim‟s boyfriend; count eleven, incest, and count fourteen,
statutory rape by an authority figure, for the appellant‟s having anal intercourse with the
victim, who was approximately in the tenth grade and fifteen years old, in October 2009
when the victim wanted to go to the mall with her boyfriend while her mother was in
Africa; count twelve, incest, and count seventeen, sexual battery by an authority figure,
for the appellant‟s lifting the victim‟s shirt, kissing her breasts, and having oral sex with
her when she was over the age of thirteen but under eighteen; count thirteen, incest, and
count sixteen, statutory rape by an authority figure, for the appellant‟s having vaginal
intercourse with the victim, who was about fourteen years old and going into the ninth
grade, when the victim wanted to reconcile with her boyfriend and asked the appellant to
talk with her mother about it; and count fifteen, statutory rape by an authority figure, for
the appellant‟s vaginally penetrating the victim, who was in the tenth grade and about
fifteen years old, on October 12, 2009, in his bedroom.

      JW3, the victim‟s sixteen-year-old brother and the appellant‟s son, testified that he
was eight years old when the victim was eleven and that he used to sleep in her bedroom.
They slept in the same bedroom for three years, and he slept less than five feet from her

       3
           Because the witness is a minor, we will refer to him by his initials.
                                                    - 12 -
on a trundle bed that he pulled out from under her daybed. JW said he did not remember
the appellant‟s ever coming into the room during the night. He said that he and the
victim would get out of bed if they needed a drink, were sick, or had a nightmare and that
he felt her get out of bed sometimes because she had to crawl over him. He said that he
never awoke to find the appellant in bed with the victim and that the victim never told
him the appellant was touching her. The appellant never made inappropriate statements
about the victim in front JW, and JW never heard the appellant tell her that “you know
what you have to do.” JW also never heard the victim ask the appellant if she could see
her boyfriend and never noticed the appellant and the victim spend time alone in the
appellant‟s bedroom.

       JW testified that in the fall of 2009, he was twelve years old. He said that he
remembered Adam McGreevy coming to their home on October 9 and that McGreevy
and the victim watched a movie in the living room while JW and the appellant watched a
movie in another room. The appellant sent JW into the living room to check on the
victim and McGreevy, and nothing seemed unusual to JW. Later that night, the appellant
had to drive McGreevy home, and the victim and JW went with them. JW described the
mood during the drive as “strange” and said that no one spoke. After the appellant
dropped off McGreevy, the appellant asked for the victim‟s cellular telephone and
“tossed it up on the dashboard.” JW said he loved the appellant “with all [his] heart.” He
said that the victim was a liar, that she had a reputation for not telling the truth, and that
she had a reputation for untruthfulness in 2009.

        On cross-examination, JW testified that the victim may have slept in their parents‟
bedroom sometimes but that he did not remember. He also did not remember if the
appellant went to work while his mother was in Africa. On redirect examination, JW
testified that the victim slept in her own bedroom while their mother was away.

       Melissa Whitehair, the victim‟s mother and the appellant‟s wife, testified that at
the time of trial, she and the appellant had been married fifteen years and lived with their
son, JW, in the same apartment they had lived in since 2005. The family, including the
victim, moved to Tennessee when the victim was eleven and JW was eight years old.
Mrs. Whitehair worked at an elementary school and was responsible for taking the
children to school and granting permission to see their friends. The victim and JW
usually asked Mrs. Whitehair for permission to do things, and the appellant typically did
not ask for permission on their behalf.

       Mrs. Whitehair testified that their apartment had three bedrooms and that she and
the appellant slept in the master bedroom every night. For several years, the victim and
JW slept in a second bedroom that shared a wall with the master bedroom. However, by
2009, the victim was sleeping in the third bedroom in the front of the apartment. Mrs.
                                            - 13 -
Whitehair said that the children usually went to bed at 8:30 p.m., that she usually went to
bed at 10:00 p.m., and that the appellant either went to bed with her or before she did if
she had laundry to do. Mrs. Whitehair stated that she was a “fairly light sleeper” and that
the appellant sometimes got up in the night to use the restroom or get a drink of water.
He also would get up if the children were sick or if the victim was afraid of lightening.
Defense counsel asked if the appellant ever got out of bed and she did not know where he
was, and she answered no.

       Mrs. Whitehair testified that she was responsible for the family‟s laundry and that
she never noticed any stains on the bed sheets. She also never noticed any drastic change
in the victim‟s behavior. She said that the victim frequently lied and told stories and that
she had to punish the victim for lying. The victim would become defensive when
confronted.

        Mrs. Whitehair testified that in the fall of 2009, the appellant was working two,
full-time jobs. He worked at Mahle Filters at night and Century Mold during the day.
Mrs. Whitehair went on a mission trip to Africa on October 3 and returned on October
14. During her trip home, she telephoned the appellant from Chicago and learned about
the victim‟s allegations. She said that the allegations came as a shock, that she never had
any suspicion the appellant was abusing the victim, and that she “ended up falling down
in the airport.”

       On cross-examination, Mrs. Whitehair acknowledged that the victim would sleep
on the floor of the master bedroom if the victim was scared. Sometimes, Mrs. Whitehair
would wake up and find the victim sleeping on the floor. Mrs. Whitehair acknowledged
that she could be strict at times but denied that she was strict most of the time. She said
that she occasionally got home from work after the appellant but that the children were
with her. The victim was home alone with the appellant only “[o]nce in a while.” Mrs.
Whitehair acknowledged that the victim asked to attend dances but said that she did not
specifically remember the victim‟s asking to attend a Valentine‟s Day dance. Mrs.
Whitehair denied coming home early from a “function” and hearing the appellant running
down the hallway of their apartment. She also denied arguing with the appellant or
asking the victim if the appellant had touched her.

       Mrs. Whitehair testified that while she was in Africa, she spoke with the appellant
on the telephone, and he asked if Adam McGreevy could come to the apartment. She
told the appellant that McGreevy could come over “as long as it was monitored.” Mrs.
Whitehair acknowledged that the appellant took time off from work to look after the
children while she was gone. She also acknowledged that she did not know what
happened in the apartment while she was away. On October 14, 2009, Mrs. Whitehair
went from the airport to the police department. She spoke with the detectives and the
                                           - 14 -
victim, but she did not hug the victim. Mrs. Whitehair asked the victim if the allegations
were true. She also asked the victim if the appellant wore anything on his penis and
wondered “why we didn‟t have a pregnancy.” Mrs. Whitehair said that at first, she was
“back and forth” between supporting the victim and the appellant. She said that the
victim had “cause[d] trouble amongst her peers” in the past and that the victim had “a
history of lying.” She acknowledged that after the victim‟s allegations surfaced, she put
Bible verses about liars and lying around the apartment.

         On redirect examination, Mrs. Whitehair testified that prior to the victim‟s
allegations, she would leave the children alone with the appellant and did not have any
concerns about doing so. When she learned about the victim‟s claims, she looked at
telephone records and had the appellant “retrace his steps as far as where he was and
work.” She also arranged for the victim to have a gynecological exam with Sara
Hampshire in hopes that Hampshire would be able to determine whether the victim was
still a virgin and took the victim to see the victim‟s pediatrician. Mrs. Whitehair said that
she conducted her own investigation because she wanted to know the truth and that she
started to suspect the victim was lying on October 14 when she talked to the victim at the
police department. Mrs. Whitehair stated, “It . . . just seemed to be the same demeanor
with any other story or lie that [the victim] had told.” Mrs. Whitehair finally decided that
the victim was lying when Mrs. Whitehair attended the appellant‟s preliminary hearing.

       Marcie Castleberry, the victim‟s pediatrician, testified as an expert in pediatric
medicine that she first saw the victim when the victim was eleven years old and that she
last saw the victim on April 16, 2010. Dr. Castleberry never noticed any signs of sexual
abuse, and no one mentioned the victim‟s abuse allegations to her on April 16. Dr.
Castleberry asked the victim outside of Melissa Whitehair‟s presence if the victim had
ever had sex, and the victim said no.

       Nineteen-year-old Jennifer Silva testified that she had known the victim since the
sixth grade and that they went to school and church together. In October 2009, Jennifer 4
and the victim were best friends. Jennifer said that the victim was “dishonest at times”
and that the victim would tell lies “quite often.” Regarding the victim‟s character for
truthfulness, Jennifer said that she was “dishonest a lot.” On cross-examination, Jennifer
acknowledged that she also had lied in the past, that she sometimes worked for Melissa
Whitehair, and that Mrs. Whitehair was her “boss.”

       Nineteen-year-old Jessica Silva, Jennifer‟s twin, testified that she met the victim
through Jennifer and that they went to school and church together. She said that she and
the victim were very good friends and that the victim was not truthful or honest. On
        4
         Because the witness shares a surname with another witness, we will refer to them by their first
names for clarity. We mean no disrespect to these individuals.
                                                 - 15 -
cross-examination, Jessica testified that sometime after the victim‟s allegations surfaced,
the victim moved to New York. Jessica and the victim remained friends until that time.
Jessica acknowledged that she also had lied in the past but said that she did not do so
often. She acknowledged that she had trusted the victim and that the victim had not
revealed Jessica‟s secrets.

        Ashley Marshall Fears testified that she used to teach at the victim‟s high school
and coached the school‟s dance team. The victim was on the dance team, and Fears got
to know the victim well. She said the victim “tended to not be truthful.” On cross-
examination, Fears testified that she began coaching the victim in July 2009. She
acknowledged that she and the victim‟s mother were friends and that they used to talk on
the telephone. She said that she had to put the victim on “probation” for the dance team
because the victim was not working hard and because the victim‟s grades were poor. The
victim‟s grades were poor before and after the victim‟s allegations about the appellant
surfaced. Fears said that the victim was very quiet and that she was not a behavior
problem.

        The thirty-nine-year-old appellant testified that he began dating Melissa Whitehair
when the victim was eighteen months old and that they married when the victim was two
and one-half years old. The appellant adopted the victim when she was eleven, and the
family subsequently moved from New York to Tennessee where the appellant worked for
Century Mold. In January 2009, the appellant left Century Mold and began working for
Mahle Filter Systems. About six months later, the appellant began working again for
Century Mold and worked both jobs. He explained that his work week began at 9:45
p.m. on Sunday night when he left home to drive to Mahle. The appellant would work at
Mahle until 6:00 a.m., go home, shower, and be at Century Mold at 7:00 a.m. He would
work there until 4:15 p.m., go home, shower, and sleep until time to leave for his job at
Mahle. That schedule continued until Thursday night when the appellant would be off
until Sunday night. While the appellant worked two full-time jobs, he was in good health
but tired.

       The appellant testified that his wife left for Africa on Saturday, October 3, 2009.
After she left, the appellant and the victim dropped off JW for a football game, went
grocery shopping, and went to JW‟s football game. The victim wanted Adam McGreevy
to come to the apartment, so the appellant telephoned his wife and asked what she
thought. Mrs. Whitehair said McGreevy could come over as long as the appellant was
“close by.” About 5:30 p.m., the appellant picked up McGreevy from his home and met
McGreevy‟s mother. That night, the appellant, McGreevy, the victim, and JW watched a
movie in the living room. Afterward, someone picked up McGreevy and drove him
home.

                                           - 16 -
       The appellant testified that the following week, the victim and JW were out of
school for fall break. The appellant worked both jobs some days and only one job some
days. On the nights he worked at Mahle, his mother stayed with the children. On the
evening of Tuesday, October 6, the appellant did not work at Mahle. The victim asked to
go to the mall, and the appellant dropped her off. He said he knew she was going to meet
McGreevy.

       The appellant testified that on Friday, October 9, the victim asked if McGreevy
could come to the apartment again. The appellant told her yes, and a friend brought
McGreevy to the home. McGreevy and the victim watched a movie in the living room
while the appellant and JW watched a movie in another room. The appellant sent JW to
check on McGreevy and the victim about every twenty minutes. However, the third time,
the appellant went to check on them himself. He said that he saw McGreevy on top of
the victim and that when McGreevy heard him coming, McGreevy “pulled his hands out
from . . . the upper part of [the victim].” The appellant told McGreevy to leave, so
McGreevy got his shoes and went outside. The victim was upset and ran outside after
him. A couple of minutes later, the victim texted the appellant that McGreevy did not
have a ride home. The appellant drove McGreevy home, the victim and JW went with
them, and no one spoke during the drive. After the appellant dropped off McGreevy, he
noticed the victim “fiddling” with her phone and asked for it. He said that he was angry
and “flung it up onto the dashboard.” When they got home, the appellant “grounded” the
victim. He returned her phone the next day.

       The appellant testified that he worked at Mahle the night of Sunday, October 11,
that his mother stayed with the children, and that he did not work either job on the 12th,
13th, or 14th. The children returned to school on Monday, October 12. The appellant
picked up the victim from school about 4:30 p.m., and they picked up JW. The three of
them got home about 6:30 p.m., the appellant made dinner, and the children did their
homework.

       The appellant testified that about 9:30 p.m. on October 13, Detectives Roberts and
Lawson arrived. The appellant answered the door, and the officers asked to speak with
the victim. The appellant pointed to her bedroom and said, “[Y]es, she‟s in there.”
Detective Roberts went to speak with the victim while Detective Lawson remained in the
dining area with the appellant and JW. Detective Lawson talked with JW about football,
and JW went to his bedroom. The appellant started to ask Detective Lawson why the
officers were there, and Detective Lawson suggested they step outside. The appellant
and Detective Lawson went into the breezeway, and Detective Lawson told the appellant
that “Matt, there‟s allegations that you‟re having inappropriate behavior . . . with your
daughter.” The appellant replied, “I don‟t know anyone who would hate me enough to
make that kind of phone call.” They went back inside, and Detective Roberts spoke with
                                          - 17 -
Detective Lawson. Detective Lawson asked the appellant, “[I]s there anything that [the
victim] should be upset with you about[?]” The appellant answered, “[N]o, . . . there
shouldn‟t be.” Detective Lawson hit his fist on the table and stated, “That‟s not what I
asked you, Mr. Whitehair.” The appellant said he was “taken [aback]” by Detective
Lawson and that the officers had the victim transported to the police department. The
appellant also went to the police department and was arrested and jailed. He said that he
never had sexual relations with the victim, that he never touched her breasts over or under
her clothes, and that he never had oral sex with her.

       On cross-examination, the appellant acknowledged that his job at Mahle involved
melting plastic and had “a certain odor to it.” He said, though, that the odor did not smell
like burned popcorn but like “[b]urnt motor oil.” The appellant said the victim had been
afraid of sleeping in the dark since she was young and that she slept with a night-light on.
The appellant did not go into the victim‟s room to check on her after she went to sleep.
When the victim was in the seventh grade, the appellant and the victim talked about her
going to a dance. However, the victim did not specifically ask him for permission to
attend the dance. He said that his wife was not “hard” on the children but that she may
have been slightly stricter than he. He acknowledged that the children sometimes asked
him to talk with their mother but said that they often went to her first.

        The appellant testified that on Tuesday, October 6, 2009, he worked until 4:30
p.m. He did not work that night, took the victim to the mall about 6:00 p.m., and picked
her up about 9:00 p.m. The appellant said that on the night of October 9, he caught the
victim and McGreevy “laying on the couch making out.” He stated that he did not yell at
McGreevy but that McGreevy “could tell I was serious” about McGreevy‟s having to
leave. The appellant denied that he was angry because McGreevy was “moving in on his
territory” and denied that he was angry about the victim‟s liking McGreevy. He said he
was upset because the victim had violated his trust and the rules of their home. The
appellant said the car ride to McGreevy‟s house was quiet but not “strange.” After the
appellant took the victim‟s phone, he did not check the text messages on it.

       The appellant testified that when Detectives Lawson and Roberts arrived on
October 13, he told them that “she was in there.” Detective Roberts walked by the
appellant, and the appellant did not say anything to him. The appellant thought the
officers wanted to talk with the victim about something that had happened at the mall.
When Detective Lawson asked if the victim could be upset with the appellant, the
appellant did not think about the victim‟s being angry with him for making McGreevy
leave on October 9 and told the officer no. Detective Lawson hit the table as if he did not
believe the appellant. The appellant did not clean the apartment before the officers
arrived, and Detective Roberts did not mention the cleanliness of the apartment to him.
When the victim testified that he cleaned the apartment, she was lying. He said that he
                                           - 18 -
and the victim used to have a close relationship, that he loved both of his children, and
that he never had inappropriate contact with the victim.

       In the State‟s rebuttal case, Detective Lawson testified that when he and Detective
Roberts arrived at the apartment on October 13, 2009, he told the appellant that Detective
Roberts needed to speak with the victim. He said he did not remember the appellant‟s
saying anything. Detective Lawson sat at a small kitchen table and talked with JW while
Detective Roberts went to the victim‟s bedroom. JW then went to his room, and
Detective Lawson gave the appellant a brief statement as to why the officers were there.
He said that they never went outside and that he would not have left Detective Roberts in
the apartment alone. On cross-examination, Detective Lawson acknowledged that the
appellant may have said okay or nodded when Detective Lawson said they were there to
speak with the victim.

       Detective Roberts was recalled by the State and maintained that he mentioned the
cleanliness of the apartment to the appellant. He said the appellant “indicated that he had
been cleaning and washing all day getting ready for Melissa to come back from Africa.”
On cross-examination, Detective Roberts testified that when he initially told the appellant
that he needed to speak with the victim, the appellant “made a point across, and said
something to the effect of okay or a mumble or something like that[.]” He acknowledged
that he did not say anything in his report about the appellant‟s cleaning or doing laundry.

        Jenny Lester testified that she met the victim in high school, that they were in a
class together, and that they were friends. The victim had an honest reputation and a
truthful character. On cross-examination, Lester testified that she met the victim in
September 2010 and that she did not know anything about this case until she was
contacted by the State a few days before her testimony. She said that she had not seen
the victim since the victim moved to New York but that they had maintained contact.
When Lester and the victim were juniors in high school, they lied to their mothers about
where they were going after their junior prom. However, their mothers “caught” them in
the lie, and they immediately confessed.

       Wendy Lawless testified that she coached the victim, who was a cheerleader, in
the eighth grade. The victim was always very quiet, was never dishonest, and did what
Lawless asked of her. She said that the victim was “sweet” and that she had not seen the
victim since the victim left middle school.

       Patricia Hillis testified that she was a school resource officer at the victim‟s
middle school from 2005 to 2008. The victim was a cheerleader, and Hillis “had to do a
conflict resolution” between the victim and another girl. She said that the victim was
honest about the situation,” that the victim was “always a good girl, good student,” and
                                           - 19 -
that the victim did not get into trouble. On cross-examination, Hillis testified that she had
not spoken with the victim since the victim left middle school.

        At the conclusion of Hillis‟s testimony, the jury found as follows:

 Count                       Elected Offense                         Convicted Offense
   1       Rape of a child - vaginal penetration in victim‟s      Simple assault
           bedroom
   2       Rape of a child - vaginal intercourse to attend        Aggravated sexual
           homecoming dance                                       battery
   3       Rape of a child - vaginal intercourse to attend        Aggravated sexual
           Valentine‟s dance                                      battery
   4       Rape by force or coercion - vaginal intercourse to     Sexual battery
           get MySpace account
   5       Rape by force or coercion - anal intercourse to see    Sexual battery
           CJ before he left for summer
   6       Incest - vaginal penetration in victim‟s bedroom       Attempted incest

   7       Incest - vaginal intercourse to attend homecoming      Attempted incest
           dance
   8       Incest - vaginal intercourse to attend Valentine‟s     Attempted incest
           dance
   9       Incest - vaginal intercourse to get MySpace            Attempted incest
           account
   10      Incest - penetration so McGreevy could come to         Attempted incest
           apartment and watch movies
   11      Incest - anal intercourse to see McGreevy at mall      Incest

   12      Incest - kissed victim‟s breasts and performed oral Not guilty
           sex on her
   13      Incest - vaginal intercourse to reconcile with CJ   Not guilty

   14      Statutory rape by an authority figure - anal           Statutory rape by an
           intercourse to see McGreevy at mall                    authority figure
   15      Statutory rape by an authority figure - vaginal        Not guilty
           penetration on October 12
   16      Statutory rape by an authority figure - vaginal        Not guilty
           intercourse to reconcile with CJ
   17      Sexual battery by an authority figure - kissed         Sexual battery by an
           victim‟s breasts and performed oral sex on her         authority figure
                                            - 20 -
       After a sentencing hearing, the trial court sentenced the appellant to eleven
months, twenty-nine days in count one, a Class A misdemeanor; eight years at 100% in
counts two and three, Class B felonies; one year to be served on supervised probation in
counts four and five, Class E felonies; three years to be served on supervised probation in
counts six through ten, fourteen, and seventeen, Class D felonies; and four years to be
served on supervised probation in count eleven, a Class C felony. The court ordered that
the appellant serve his sentences in counts one through five, fourteen, and seventeen
concurrently for an effective sentence of eight years at 100%; that he serve his three-year
probation sentences in counts six through ten concurrently with each other but
consecutively to the eight-year sentence; and that he serve his four-year probation
sentence consecutively to the effective three-year probation sentence for a total effective
sentence of eight years in confinement followed by seven years on probation.

                                       II. Analysis

                             A. Sufficiency of the Evidence

       The appellant claims that the evidence is insufficient to support the convictions
because the victim‟s allegations were “objectively unbelievable” and the jury “issued a
clear „compromise verdict.‟” The appellant notes that defense counsel repeatedly
impeached the victim on cross-examination and that no physical evidence supports her
accusations. The State argues that the evidence is sufficient. We agree with the State.

       When an appellant challenges the sufficiency of the convicting evidence, the
standard for review by an appellate court is “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest
legitimate view of the evidence and all reasonable or legitimate inferences which may be
drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions
concerning the credibility of witnesses and the weight and value to be afforded the
evidence, as well as all factual issues raised by the evidence, are resolved by the trier of
fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This court will not reweigh or
reevaluate the evidence, nor will this court substitute its inferences drawn from the
circumstantial evidence for those inferences drawn by the jury. Id. Because a jury
conviction removes the presumption of innocence with which a defendant is initially
cloaked at trial and replaces it on appeal with one of guilt, a convicted defendant has the
burden of demonstrating to this court that the evidence is insufficient. State v. Tuggle,
639 S.W.2d 913, 914 (Tenn. 1982).

                                           - 21 -
       A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
(Tenn. 1998). “The jury decides the weight to be given to circumstantial evidence, and
„[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.‟” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting
Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of review „is the
same whether the conviction is based upon direct or circumstantial evidence.‟” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       The victim testified extensively about various acts of sexual abuse that occurred
from the time she was eleven until she was fifteen years old. “Generally, a defendant
may be convicted upon the uncorroborated testimony of one witness.” State v. Wyrick,
62 S.W.3d 751, 767 (Tenn. Crim. App. 2001). In any event, the victim‟s testimony was
not totally devoid of corroboration. The victim testified that on the night of October 9,
2009, the appellant stood behind her, put his arms around her, and touched her breasts
over her clothes. Adam McGreevy testified about an “odd” incident in the kitchen in
which the appellant stood behind the victim and put his arms around her. Other
witnesses, including witnesses for the appellant, gave testimony that corroborated the
victim‟s testimony. Although the witnesses did not specifically corroborate any sexual
abuse, their testimony corroborated other facts and events that could have lent credence
to the victim‟s claims. Determining the credibility of witnesses is within the purview of
the jury. See State v. Millsaps, 30 S.W.3d 364, 368 (Tenn. Crim. App. 2000) (stating that
“[t]he weight and credibility of the witnesses‟ testimony are matters entrusted exclusively
to the jury as the trier[ ] of fact”). In the instant case, the jury obviously resolved the
issue of credibility regarding certain counts and lesser-included offenses in the State‟s
favor. We may not now reconsider the jury‟s credibility assessment. See State v.
Carruthers, 35 S.W.3d 516, 558 (Tenn. 2000).

       Moreover, “the reconciliation of conflicts in the proof” is entrusted to the trier of
fact. State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting State v. Campbell,
245 S.W.3d 331, 335 (Tenn. 2008)). In our view, the jury‟s verdicts reflect a careful
reconciliation of the conflicts in this case. Regarding the lack of physical evidence,
defense counsel made that argument to the jury, and the jury found the appellant guilty of
only two of sixteen counts that charged sexual penetration. We conclude that the
evidence is sufficient to support the appellant‟s convictions.

                                       B. Rule 412

       The appellant contends that the trial court erred by ruling that he could not cross-
                                           - 22 -
examine the victim about other sexual acts with the appellant pursuant to Tennessee Rule
of Evidence 412, arguing that such questioning was necessary to show that the victim‟s
allegations were “so numerous as to be unbelievable.” He contends that Rule 412 was
inapplicable and that, if applicable, the State opened the door to the questioning. The
State argues that the trial court properly limited the defense‟s cross-examination under
the Rule. We conclude that this issue has been waived.

       During cross-examination of the victim, defense counsel asked about “the first
time your father allegedly had sex with you,” and the State requested a bench conference.
At the bench, the prosecutor advised the trial court that she believed the appellant was
about to ask the victim about the appellant‟s touching her on the floor of her parents‟
bedroom while her mother slept in the room and that defense counsel “failed to provide a
412 Motion that he intended to ask about things outside the indictment, sexual acts
outside the indictment.” Defense counsel responded that the State‟s questions on direct
had suggested that the appellant was having sex with the victim many more times than
was alleged in the bill of particulars and, therefore, that the State had opened the door to
counsel‟s questioning the victim about those additional acts. The State argued that the
victim had not testified outside the ten incidents alleged in the bill of particulars and
requested a jury-out hearing “before anything else is brought up.”

       The court held the hearing as requested, and defense counsel argued that he did
not need to file a motion pursuant to Rule 412, Tennessee Rules of Evidence, because
“[t]his all goes to credibility, and, it goes to explain what her testimony has already
been.” The State maintained that Rule 412 applied. The trial court stated that it wanted a
written offer of proof from defense counsel regarding the instances of conduct he wanted
to question the victim about and recessed for lunch. After the lunch break, defense
counsel advised the court that he “did provide an offer of proof as quickly as [he] could.”
Upon reviewing the written proffer, the court stated as follows:

              [M]ost of this offer of proof concerns prior inconsistent
              statements and not allegations of specific sexual conduct by
              the defendant, which is what Rule 412 seeks to avoid. So, I
              think my preference would be to have [the victim] take the
              stand, allow the defense to ask her those questions, and then
              make a determination whether or not Rule 412 would apply
              and whether or not the proof should be admissible under the
              exceptions to 412.

The victim returned to the stand, and defense counsel questioned her about the incident
on her parents‟ bedroom floor.

                                           - 23 -
       At the conclusion of her hearing testimony, the trial court told defense counsel to
“go ahead and you ask her the questions that you want to ask her concerning other
specific acts so that I can make a determination whether or not I‟m going to allow you to
ask her those on cross-examination [pursuant to Rule 412].” Defense counsel then
questioned the victim about the incidents alleged in the bill of particulars and the
appellant‟s spitting on his hand for lubrication. Eventually, the trial court interrupted
defense counsel, and the following colloquy occurred:

              THE COURT: All right. We‟ve been going for about 35
              minutes, and so far, there‟s only been one incident of specific
              sexual activity other than that that‟s previously been testified
              to . . . , and that was the activity that allegedly occurred on the
              floor in [her] mother‟s bedroom . . . . The rest of these
              questions are questions on prior inconsistent statements
              related to the testimony that she‟s given here at trial.

                     ....

              I don‟t have any problem with you asking about prior
              inconsistent statements. . . . Is there something in this offer of
              proof that relates to a specific activity outside of that first
              time on the floor in the mother‟s bedroom that you wanted to
              get into?

                     [Defense counsel]: Yes, Your Honor. If I might, I
              will ask her isn‟t it true that she stated, previous testimony,
              that these things happened multiple times, approximately
              once per month, over the, each -- over her 6th grade year, her
              7th grade year, and her 8th grade year, and that will get you
              12 instances right there.

The State responded, “I would object to that. . . . [T]hat‟s not specific instances of
[conduct].” The trial court stated that “[w]e‟re not going to go any farther with it today”
and ordered that defense counsel prepare for the State “exactly what it is that you plan to
put before [the victim] . . . and . . . specific allegations of specific conduct you‟re going
to ask her to testify to.”

       The next morning, the trial court stated for the record that defense counsel had
filed a motion “on Rule 412 and Offer of Proof.” In the motion, defense counsel
“move[d] the Court to offer evidence of a specific instance of the alleged victim‟s sexual
behavior. To wit, the alleged victim first alleges that she engaged in sexual behavior with
                                             - 24 -
the Defendant in the sixth grade prior to Count 1 of the Indictment.” The motion further
provided that after the appellant‟s arrest, the victim told her mother at the police
department that her first sexual encounter with the appellant occurred on the floor of her
parents‟ bedroom while she was sleeping on the floor of the room and her mother was
sleeping in the bed next to her.

        The trial court ruled that defense counsel could question the victim about the
incident in her parents‟ bedroom “since that‟s all you‟ve asked the Court to allow you to
testify to.” The trial court also ruled that, in any event, the 50 or 60 different encounters
of specific events, would be confusing to the Jury, would be outside the scope of the
indictment and what we‟re here for trial for.”

       On appeal, the appellant contends that the trial court properly allowed defense
counsel to ask the victim about the alleged incident on the floor but improperly prevented
counsel from “exploring the dozens of other incidents suggested by the alleged victim,
which could have certainly impacted her credibility” pursuant to Tennessee Rule of
Evidence 412. He claims that Rule 412 did not apply under these circumstances and that,
in any event, the State opened the door to cross-examination about the other sexual acts.

       We conclude that the appellant is not entitled to relief. The trial court requested
during the jury-out hearing that defense counsel make an offer of proof as to his proposed
questions and the victim‟s answers, but counsel never did so. The trial court also
instructed defense counsel to file a written motion advising the State of his planned
questions. In response, defense counsel filed a motion only requesting that he be allowed
to ask the victim about the incident on her parents‟ bedroom floor. The trial court ruled
that defense counsel could question the victim about the incident “since that‟s all you‟ve
asked the Court to allow you to testify to.” In short, no offer of proof as to additional
sexual acts, if any, is in the appellate record. See Tenn. R. App. P. 36(a). Moreover,
while we agree that the State opened the door to questioning the victim about additional
acts when it alluded to them on direct examination, without an offer of proof, the
appellant cannot demonstrate prejudice from his not being allowed to question the victim.
See Tenn. R. Evid. 103(a)(2); Tenn. R. App. P. 36(b).

                                   C. Expert Testimony

       The appellant contends that the trial court erred by ruling that Sara Hampshire
qualified as an expert, which allowed her to give her opinion that the victim had been
sexually active for “some time” and had engaged in numerous acts of vaginal intercourse.
He claims that Hampshire lacked the experience and scientific methodology to give her
opinion and that the State should not have been allowed to change its position during trial
that Hampshire would not testify as an expert. The State argues that the court properly
                                            - 25 -
allowed Hampshire to testify. We agree with the State.

       Before trial, the appellant filed a motion in limine to exclude any expert testimony
by nurse practitioner Hampshire. In the State‟s written response, it requested that the
court deny the motion because “this is a fact witness who is expected to testify to the
results and conclusions of the examination that she performed based on her immediate
assessment of the perceived changes or damages to the victim‟s body.” The trial court
filed an order denying the motion, stating, “State witness is presented as fact witness.
The Court reserves the right to conduct an out-of-jury hearing if there is any testimony
based on a witness‟s opinion.”

        Before Hampshire‟s direct examination testimony, the State decided to qualify her
as an expert, and the trial court held a jury-out hearing. During the hearing, Hampshire
stated that she obtained her masters degree in nursing and began practicing in 1975. She
became a member of the nursing faculty at Vanderbilt where she taught medical students
how to perform pelvic examinations and created a program titled “Teaching Medical
Students How to do Pelvic Exams Using Patient Surrogates.” In 1982, Hampshire began
working for a two-physician private practice in obstetrics and gynecology and had her
own patients, seeing ten to thirty patients per day. She said that she performed checkups
on, diagnosed, and treated patients and that she performed “routine anal exams, a head-
to-toe-kind of physical, heart, lungs, abdominal exam, pelvic exam, rectal exam.” She
was still working for the practice when she examined the victim. She estimated that she
had performed “[t]housands and thousands” of vaginal and rectal examinations and said
that she retired four months before the appellant‟s trial.

        Upon being questioned by the defense, Hampshire acknowledged that her nursing
license was still “active” and that a physician “signed off” on every examination she
performed. Hampshire‟s patients were always female, and she “saw some young girls.”
Her youngest patient was twelve or thirteen years old. She said that she had “[z]ero”
training in forensic gynecology and that this was the first case in which she had been
asked to testify regarding a patient‟s being sexually active. She said, though, that this
was not the first time a mother had asked her to determine if a daughter was sexually
active. She stated that the only way to determine whether a girl was sexually active,
absent an injury, was the “lack of a tight hymenal ring” at the entrance of the vagina. She
stated that the vagina of most young women would accommodate a small finger but not a
tampon and that “[a] person who‟s been having intercourse, it‟s no longer tight and will
accommodate a much larger object.”

       At that point, defense counsel requested a “Daubert hearing,” and the trial court
allowed counsel to question Hampshire “about what techniques she uses and whether or
not [they‟re] based on science.” Hampshire stated that she had “no forensic training
                                           - 26 -
whatsoever” and that she had “never dealt with a, a sexual abuse issue other than, than
this one.” She said that she did not know whether she qualified as an expert but that she
had “done a whole lot of exams.” Defense counsel asked if she followed “certain
scientific protocol,” and she answered that her examinations included obtaining the
patient‟s past medical and social history. She acknowledged that she planned to testify
that the victim had “a mature vaginal vault” and that her opinion was based on her
experience, not forensic training. She said that she “would be a fool to say [she‟s
correct]” all of the time but that she could not be incorrect regarding her conclusions in
this case.

       The trial court noted that the State “never told me what it was that you wanted Ms.
Hampshire to be qualified as” but that it found her qualified to testify as an expert “in the
field of nurse practitioner.” The court ruled that she could give her opinion about the
victim‟s pelvic exam and stated that it would give a limiting instruction regarding her
testimony. On direct examination, Hampshire testified that the victim had been sexually
active for “some time” and had engaged in numerous acts of vaginal intercourse.

       The admission of expert testimony is governed by Tennessee Rules of Evidence
702 and 703. Rule 702 provides, “If scientific, technical, or other specialized knowledge
will substantially assist the trier of fact to understand the evidence or to determine a fact
in issue, a witness qualified as an expert by knowledge, skill, experience, training, or
education may testify in the form of an opinion or otherwise.” Evidence constitutes
“„scientific, technical, or other specialized knowledge,‟ if it concerns a matter that „the
average juror would not know, as a matter of course.‟” State v. Murphy, 953 S.W.2d
200, 203 (Tenn. 1997) (quoting State v. Bolin, 922 S.W.2d 870, 874 (Tenn. 1996)). Rule
703 requires that the expert‟s opinion be supported by trustworthy facts or data “of a type
reasonably relied upon by experts in the particular field in forming opinions or inferences
upon the subject.” Expert testimony shall be disallowed “if the underlying facts or data
indicate lack of trustworthiness.” Tenn. R. Evid. 703.

        In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993), the
United States Supreme court held that Federal Rule of Evidence 702 requires that a trial
court “ensure that any and all scientific testimony. . . is not only relevant, but reliable.”
In McDaniel v. CSX Transp., Inc., 955 S.W.2d 257, 265 (Tenn. 1997), our supreme court
set forth the following list of factors that may be useful to a trial court in determining the
reliability of scientific evidence:

                      A Tennessee trial court may consider in determining
              reliability: (1) whether scientific evidence has been tested
              and the methodology with which it has been tested; (2)
              whether the evidence has been subjected to peer review or
                                            - 27 -
                 publication; (3) whether a potential rate of error is known; (4)
                 whether, as formerly required by Frye, the evidence is
                 generally accepted in the scientific community; and (5)
                 whether the expert‟s research in the field has been conducted
                 independent of litigation.

Nonscientific expert testimony is based on “„specialized knowledge,‟ that is, the expert‟s
experience.” State v. Stevens, 78 S.W.3d 817, 832 (Tenn. 2002). In determining whether
the testimony of a proffered nonscientific expert should be admitted, trial courts may
consider the following:

                 (1) the McDaniel factors, when they are reasonable measures
                 of the reliability of expert testimony; (2) the expert‟s
                 qualifications for testifying on the subject at issue; and (3) the
                 straightforward connection between the expert‟s knowledge
                 and the basis for the opinion such that no “analytical gap”
                 exists between the data and the opinion offered.

Id. at 834-35.

        It is well-settled that “the allowance of expert testimony, the qualifications of
expert witnesses, and the relevancy and competency of expert testimony are matters
which rest within the sound discretion of the trial court.” State v. Rhoden, 739 S.W.2d 6,
13 (Tenn. Crim. App. 1987); see Brown v. Crown Equip. Corp., 181 S.W.3d 268, 275
(Tenn. 2005). This court will not find an abuse of discretion unless it “„appears that the
trial court applied an incorrect legal standard, or reached a decision which is against logic
or reasoning that caused an injustice to the party complaining.‟” State v. Stevens, 78
S.W.3d 817, 832 (Tenn. 2002) (quoting State v. Shuck, 953 S.W.2d 662, 669 (Tenn.
1997)).

       Regarding the appellant‟s claim that the State should not have been allowed to
qualify Hampshire as an expert “at the last minute,” defense counsel was well-aware
from the trial court‟s order that a jury-out hearing on the issue could be necessary. As to
Hampshire‟s being qualified to testify as an expert, Hampshire obtained her masters
degree in 1975. At the time of trial, she had almost forty years of experience. She taught
medical students how to perform pelvic exams and performed thousands of such exams
herself. She stated that she had examined patients as young as twelve and that mothers
previously had asked her to determine whether their daughters were sexually active.
Hampshire explained the results of the victim‟s pelvic exam and how she reached her
opinion regarding the victim‟s sexual experience. This court has repeatedly upheld
rulings in which nurse practitioners were allowed to give expert opinions regarding
                                               - 28 -
gynecological exams performed on victims alleging sexual abuse. See State v. Paul
Wallace Dinwiddie, Jr., No. E2009-01752-CCA-R3-CD, 2010 WL 2889098, at *11-12
(Tenn. Crim. App. at Knoxville, July 23, 2010); State v. Frederick Leon Tucker, No.
M2005-00839-CCA-R3-CD, 2006 WL 547991, at *6-7 (Tenn. Crim. App. at Nashville,
Mar. 7, 2006); State v. Albert B. Holston, No. 02C01-9210-CR-00247, 1993 WL 350162,
at *3 (Tenn. Crim. App. at Jackson, Sept. 15, 1993). Thus, we cannot say that the trial
court abused its discretion by allowing Hampshire to testify as an expert about the
victim‟s pelvic exam.

                               D. Prosecutorial Misconduct

       The appellant contends that he is entitled to a new trial based upon repeated and
deliberate prosecutorial misconduct committed during the presentation of proof and
closing arguments. The State argues that the appellant is not entitled to relief. We agree
with the State.

       Before trial, the appellant filed a motion in limine requesting that the trial court
prohibit the State from “any mention or reference to the family history of the Defendant
and the victim” on the basis that such evidence was irrelevant and, if relevant, “more
prejudicial than probative.” The trial court addressed the motion in a written order,
stating only, “Granted.”

        During the trial, the State repeatedly questioned witnesses about the victim‟s
relationship with her family after her allegations surfaced. For example, the victim
testified on direct examination that her allegations caused her family to fall apart, and the
State asked when was the last time she saw her parents. Defense counsel objected based
on relevance, the attorneys approached the bench, and the trial court ruled, “I‟ll allow her
to answer that question once. That‟s the only question I want concerning anything that
happened after these events that we‟re apart at trial as far as family relationship on direct
examination.” When direct examination resumed, the victim testified that she had not
seen her mother in more than two years. On redirect examination, the State asked if any
family members were present at the juvenile court hearing to support the victim, and
defense counsel objected, again based on relevance. The State advised the court that the
victim‟s credibility was at issue and that the fact that the victim “was stressed, she was
under duress, and she was alone and fifteen” was relevant “to what was or not said during
a six hour cross-examination” at the hearing. The trial court ruled that the State could
“ask questions that bring about that evidence” but that questions regarding who was
present to support the victim or the appellant were irrelevant. The victim then testified
that she was exhausted at the juvenile court hearing, that she had multiple opportunities
to recant her allegations, that she would not have disrupted her life “for something like
this,” and that her grandparents were in the lobby, not the courtroom, during the juvenile
                                            - 29 -
hearing. Shortly thereafter, the victim testified that no one was present with her during
the appellant‟s preliminary hearing.

       The appellant contends that the State elicited further improper testimony about the
victim‟s family history by questioning the victim about her relationship with her brother
and by having the victim‟s grandmother testify when she could offer no relevant
testimony to the case. The appellant also contends that during closing arguments, the
prosecutor improperly stated as follows:

                       Now, she testified that she lost everything. That she
                was afraid she would lose her family if she told anybody. She
                did lose her family. When this came out -- you heard her
                mother‟s testimony. You heard her brother‟s testimony. The
                only one, again, who still loves her is Matthew Whitehair.
                She was right in believing she would lose her family.5

       In order to prevail on a claim of prosecutorial misconduct, the appellant must
demonstrate that the conduct committed by the prosecution was so inflammatory or
improper that it affected the verdict to his detriment. Harrington v. State, 385 S.W.2d
758, 759 (Tenn. 1965); State v. Gray, 960 S.W.2d 598, 609 (Tenn. Crim. App. 1997). In
making this determination, this court is guided by five factors:

                1. The conduct complained of viewed in context and in light
                of the facts and circumstances of the case.

                2. The curative measures undertaken by the court and the
                prosecution.

                3. The intent of the prosecutor in making the improper
                statement.

                4. The cumulative effect of the improper conduct and any
                other errors in the record.

                5. The relative strength or weakness of the case.

Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976); see also State v. Buck,
670 S.W.2d 600, 609 (Tenn. 1984). We note that “the Judge factors should only be
applied to claims of improper prosecutorial argument,” as in this case, not claims of

      5
          The appellant did not object to the prosecutor‟s argument.
                                                   - 30 -
unconstitutional prosecutorial comment. State v. Jackson, 444 S.W.3d 554, 591 n.50
(Tenn. 2014). “[T]he State bears the burden of proving unconstitutional prosecutorial
comment or argument harmless beyond a reasonable doubt, whereas a defendant bears
the burden of proving prejudice when prosecutorial argument is merely improper.” Id.

        Regarding prosecutorial misconduct during closing arguments, it is well-
established that closing argument is an important tool for both parties during a trial; thus,
counsel is generally given wide latitude during closing argument, and the trial court is
granted wide discretion in controlling closing arguments. See State v. Carruthers, 35
S.W.3d 516, 577-78 (Tenn. 2000) (appendix). “Notwithstanding such, arguments must
be temperate, based upon the evidence introduced at trial, relevant to the issues being
tried, and not otherwise improper under the facts or law.” State v. Goltz, 111 S.W.3d 1, 5
(Tenn. Crim. App. 2003).

        In Goltz, 111 S.W.3d at 6, this court outlined “five general areas of prosecutorial
misconduct” that can occur during closing argument: (1) intentionally misleading or
misstating the evidence; (2) expressing a personal belief or opinion as to the truth or
falsity of the evidence or defendant‟s guilt; (3) making statements calculated to inflame
the passions or prejudices of the jury; (4) injecting broader issues than the guilt or
innocence of the accused; and (5) intentionally referring to or arguing facts outside the
record that are not matters of common public knowledge. “In determining whether
statements made in closing argument constitute reversible error, it is necessary to
determine whether the statements were improper and, if so, whether the impropriety
affected the verdict.” State v. Pulliam, 950 S.W.2d 360, 367 (Tenn. Crim. App. 1996).

        Turning to the instant case, the appellant argued in his motion in limine and during
the State‟s questioning of the witnesses that the victim‟s family history, specifically, the
loss of her family and lack of support by family members, was irrelevant. The trial court
agreed, granting his motion and sustaining many of defense counsel‟s objections.
However, “„[r]elevant evidence‟ means evidence having any tendency to make the
existence of any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence.” Tenn. R. Evid. 401.
Here, the appellant‟s primary defense was that the victim was lying, and defense counsel
vigorously attacked her credibility during its cross-examination of the witnesses. The
State tried to rehabilitate the victim by showing that she had remained steadfast in her
allegations despite the loss of her family and the disruption to her life. In our view, such
evidence was a logical, and relevant, response to the appellant‟s defense. In any event,
even if the evidence was irrelevant, we fail to see how the appellant was prejudiced. The
fact that the victim‟s family, particularly her own mother, did not believe or support her
was highly beneficial to the appellant and detrimental to the State. Moreover, throughout
the trial, the defense tried to capitalize on the fact that the victim‟s immediate family and
                                            - 31 -
friends did not believe her. Therefore, we conclude that the appellant is not entitled to
relief on this issue. See Tenn. R. App. P. 36(b).

                                   E. Unanimous Verdict

        The appellant contends that the State made an improper election of offenses in
count seventeen, sexual battery by an authority figure, because the State alleged that he
committed two discrete acts, kissing her breasts and having oral sex with her at different
times. He claims that the improper election failed to protect his right to a unanimous
verdict. The State argues that the appellant waived this issue because he failed to include
it in his motion for new trial and that he is not entitled to plain error relief. We agree
with the State.

       On direct examination, the victim testified that in addition to having vaginal and
anal intercourse with her, the appellant had oral sex with her. Specifically, he put his
mouth on her “private.” The victim said that the act occurred in the appellant‟s bedroom
when she was fifteen years old and while her mother was in Africa. She said that the
appellant moaned during the incident and that no other sexual incidents occurred that day.
The victim said that when she was fourteen or fifteen years old, the appellant told her to
pull up her shirt and bra and put his mouth on her breasts. She did not remember the date
of the incident but said it occurred in the hallway of their apartment. The State asked if
she had “any recollection of the time frame” between the oral sex and the kissing
incidents, and the victim said, “I don‟t know. It was a long time ago.” However, she
acknowledged that she thought both of them occurred while her mother was in Africa.

        After the the victim‟s direct testimony, the jury left the courtroom, and the State
advised the trial court that “[the eighth] incident has two parts and there‟s two parts on
the bill of particulars, lifted her shirt, kissed her breasts, and then had oral sex.” The trial
court stated that “[t]he only confusion I have is whether or not the oral sex and lifting her
shirt and touching her breasts occurred at the same time” and that “I have those
separated[.]” On cross-examination, the victim testified that the two incidents occurred
on the same day. She said that the appellant kissed her breasts first and then had oral sex
on her “[l]ater that day.”

        At the close of the State‟s case-in-chief, the State made the following written
election with regards to counts twelve and seventeen: “Matthew Whitehair lifted up her
shirt and kissed her breasts and performed oral sex on [her]. She was over 13 and under
18. Matthew Whitehair was her father at the time.” During closing arguments, the State
argued,

                      Now, this talks about some of the elements of sexual
                                             - 32 -
             battery by an authority figure. And, again, you have got the
             jury instructions that have all those in there. We‟re not trying
             to hide anything from you.

                     Event number eight. [The victim] was over the age of
             13 and under the age of 18. And Matthew Whitehair lifted
             her . . . lifted the victim‟s shirt and kissed her breasts. He
             later performed oral sex on her for the first time. This also
             occurred in her fathers‟s bedroom, which was also her
             mother‟s bedroom.

                     Now, oral sex is also considered penetration by the
             definition, the legal definition. Now, she didn‟t remember
             what day this happened. And there was an attempt to go
             through a calendar and have her specifically say what date
             this was and what date was this. And there was a lot of
             writing by [defense counsel] and a lot of question marks on
             there.

The jury acquitted the appellant of incest in count twelve but convicted him as charged of
sexual battery by an authority figure in count seventeen.

       As noted by the State, the appellant failed to include this issue in his motion for
new trial. Therefore, we review the issue for plain error. See Tenn. R. App. P. 3(e);
State v. Knowles, 470 S.W.3d 416, 423 (Tenn. 2015). Tennessee Rule of Appellate
Procedure 36(b) provides that “[w]hen necessary to do substantial justice, [this] court
may consider an error that has affected the substantial rights of a party at any time, even
though the error was not raised in the motion for a new trial or assigned as error on
appeal.” We may consider an issue to be plain error when all five of the following
factors are met:

             (a) the record must clearly establish what occurred in the trial
             court; (b) a clear and unequivocal rule of law must have been
             breached; (c) a substantial right of the accused must have
             been adversely affected; (d) the accused did not waive the
             issue for tactical reasons; and (e) consideration of the error is
             “necessary to do substantial justice.”

State v. Adkisson, 899 S.W.2d 626, 641-42 (Tenn. Crim. App. 1994) (footnotes omitted);
see also State v. Smith, 24 S.W.3d 274, 283 (Tenn. 2000) (adopting the Adkisson test for
determining plain error). Furthermore, the “„plain error‟ must be of such a great
                                           - 33 -
magnitude that it probably changed the outcome of the trial.” Adkisson, 899 S.W.2d at
642 (quoting United States v. Kerley, 838 F.2d 932, 937 (7th Cir. 1988)).

      As our supreme court recently explained,

             “[W]here [an] indictment charges that sex crimes occurred
             over a span of time, evidence of unlawful sexual contact
             between the defendant and the victim allegedly occurring
             during the time charged in the indictment is admissible.”
             State v. Rickman, 876 S.W.2d 824, 828 (Tenn. 1994). The
             State, however, must elect at the close of its case-in-chief the
             particular offense for which it is seeking a conviction. Id.
             The two primary purposes of this election requirement are “to
             preserve a criminal defendant‟s right under the state
             constitution to a unanimous jury verdict, and to allow the
             State some latitude in the prosecution of criminal acts
             committed against young children who are frequently unable
             to identify a specific date on which a particular offense was
             committed.” Id. (citing State v. Shelton, 851 S.W.2d 134,
             137 (Tenn. 1993); State v. Brown, 762 S.W.2d 135, 137
             (Tenn. 1988)). . . . When applying plain error review,
             appellate courts must bear in mind that the election
             requirement is merely a means by which to protect the right to
             a unanimous verdict. There is no right to a perfect election,
             and indeed, as this Court has recognized, the election
             requirement may be satisfied in a variety of ways.

Knowles, 470 S.W.3d at 423-24.

       The State does not have to identify a date for the particular offense. Id. at 424
(citing Shelton, 851 S.W.2d at 137). Instead, the prosecutor may identify a particular
type of abuse and have the victim describe unique circumstances to identify the event.
Id. However,

             the election requirement applies to offenses, not to the facts
             supporting each element of the offense. This is true because a
             jury is not required to “unanimously agree as to facts
             supporting a particular element of a crime so long as the jury
             agrees that the [defendant] is guilty of the crime charged.”
             State v. Adams, 24 S.W.3d 289, 297 (Tenn. 2000).

                                          - 34 -
Id.

       Incest occurs when a person engages in sexual penetration with a person while
knowing the person to be the person‟s child or stepchild. Tenn. Code Ann. § 39-15-
302(a)(1). “„Sexual penetration‟ means sexual intercourse, cunnilungus, fellatio, anal
intercourse, or any other intrusion, however slight, of any part of a person‟s body, but
emission of semen is not required.” Tenn. Code Ann. § 39-13-501(7). Sexual battery by
an authority figure as charged in this case is

              unlawful sexual contact with a victim by the defendant . . .
              [and] . . . [t]he victim was, at the time of the offense, thirteen
              (13) years of age or older but less [than] eighteen (18) years
              of age . . . [and] . . . [t]he defendant had, at the time of the
              offense, parental or custodial authority over the victim and
              used the used the authority to accomplish the sexual contact.

Tenn. Code Ann. § 39-13-527(a)(1), (a)(3)(B). “Sexual contact” includes the intentional
touching of a victim‟s intimate parts if the touching can be reasonably construed as being
for the purpose of sexual arousal or gratification. Tenn. Code Ann. § 39-13-501(6).

        Turning to the instant case, we are puzzled as to why the State relied on two
specific incidents, separated by time and place, for the single offense of sexual battery by
an authority figure. Even more puzzling is the trial court‟s expressing its own confusion,
yet allowing the State to rely on the two incidents and instructing the jury as follows:

              In this case, the State has elected to submit for your
              consideration the alleged acts of sexual battery by an
              authority figure, Count [seventeen], and incest, Count
              [twelve] ocurring when Matthew Whitehair lifted up [the
              victim‟s] shirt and kissed her breast and performed oral sex
              on her when she was over 13 and under 18, and he was her
              father.

       Nevertheless, we conclude that the appellant is not entitled to plain error relief.
The two incidents involved separate crimes in that the oral sex involved “sexual
penetration” by cunnilingus whereas the kissing of the victim‟s breasts involved “sexual
contact.” The trial court properly instructed the jury that incest required sexual
penetration, that sexual penetration included cunnilingus, and that cunnilingus “means a
sex act accomplished by placing the mouth or tongue on or in the vagina of another.”
The trial court also properly instructed the jury that sexual battery by an authority figure
required sexual contact, that sexual contact included the intentional touching of the
                                            - 35 -
victim‟s intimate parts, and that intimate parts included “the primary genital area, groin,
inner thigh, buttock, or breast.” Generally, we presume that a jury has followed the trial
court‟s instructions. See State v. Butler, 880 S.W.2d 395, 399 (Tenn. Crim. App. 1994).
Furthermore, the jury found the appellant guilty as charged of sexual battery by an
authority figure in count seventeen but found him not guilty of incest in count twelve. In
our view, the verdicts demonstrate that the jury understood the sexual act required for
each crime and that it accredited the victim‟s claim of kissing her breasts but rejected her
claim of oral sex. In sum, “we are not persuaded that the error in the State‟s election was
so significant that it „probably changed the outcome of the trial.‟” Knowles, 470 S.W.3d
at 428 (quoting State v. Hatcher, 310 S.W.3d 788, 808 (Tenn. 2010)).

                                        F. DCS File

       The appellant contends that this court should allow his counsel to review the
victim‟s DCS file or, in the alternative, conduct its own in camera review of the file,
which was generated in response to the victim‟s allegations. He acknowledges that,
pursuant to his request, the trial court conducted an in camera review of the sealed file
before trial but argues that “to be capable of exercising his „constitutional right to present
a defense,‟ the records must be produced to his counsel and any expert who may be
necessary to present elements of his defense to the jury.” The State argues that the trial
court properly reviewed the file. We agree with the State.

        Before trial, the appellant attempted to subpoena the victim‟s DCS file. DCS filed
a motion to quash the subpoena or for the trial court to conduct an in camera review of
the records. The appellant responded to the motion, stating that he had no objection to
the trial court‟s placing the file under seal and conducting its own in camera review for
exculpatory material. The trial court agreed to review the file. Subsequently, the trial
court filed a written order in which it stated that it had reviewed the DCS materials and
that it did not find any Brady material.

        At the conclusion of the victim‟s trial testimony, defense counsel requested that
the trial court review the file again “in light of her testimony today,” and the court stated
that it would take the matter under advisement. After DCS investigator Kevin Smith‟s
direct testimony, defense counsel requested that they be allowed to review the DCS file
in preparation for cross-examination. The court stated that it had reviewed the file before
trial and that it had found no exculpatory information. The court denied counsel‟s
request that the court re-review the file and denied counsel‟s request to review it.

       The Due Process Clause of the Fourteenth Amendment to the United States
Constitution and article I, section 8 of the Tennessee Constitution afford every criminal
defendant the right to a fair trial. See Johnson v. State, 38 S.W.3d 52, 55 (Tenn. 2001).
                                            - 36 -
As such, the State has a constitutional duty to furnish a defendant with exculpatory
evidence pertaining to the defendant‟s guilt or innocence or to the potential punishment
faced by a defendant. See Brady v. Maryland, 373 U.S. 83, 87 (1963). “Under
Pennsylvania v. Ritchie, a DCS file may be submitted to a trial court for in camera
review, and if a defendant is aware of specific information in the file, he may request it
from the court and argue its materiality.” Charles Ritter v. State, No. E2008-01278-
CCA-R3-PC, 2009 WL 3711991 at *8 (Tenn. Crim. App. at Knoxville, Nov. 6, 2009)
(citing Ritchie, 480 U.S. 39, 60 (1987)).

        In this case, the trial court reviewed the victim‟s DCS file as the appellant had
requested and determined that it did not contain Brady material. Nothing indicates that
the file contained exculpatory information. Therefore, we conclude that the trial court
did not err by refusing to review the file again or by denying counsel‟s request to review
it. Moreover, we decline the appellant‟s invitation to review the DCS records.

                        G. Aggravated Sexual Battery Convictions

        At oral argument, the appellant claimed that aggravated sexual battery was not a
lesser-included offense of rape of a child in light of this court‟s recent opinion in State v.
John J. Ortega, Jr., No. M2014-01042-CCA-R3-CD, 2015 WL 1870095 (Tenn. Crim.
App. at Nashville, Apr. 23, 2015), no perm. to appeal filed, thus mandating that we
modify his aggravated sexual battery convictions in counts two and three to child abuse.
We disagree with the appellant.

        During the jury charge, the trial court correctly instructed the jury on rape of a
child in counts one through three as “unlawful sexual penetration of [the victim]; and that
[the victim] was more than 3 years of age, but less than 13 years of age; and that the
Defendant acted either intentionally, knowingly, or recklessly.” See Tenn. Code Ann. §
39-13-522(a). The trial court then instructed the jury on the lesser-included offenses of
attempted rape of a child, aggravated sexual battery, attempted aggravated sexual battery,
child abuse, attempted child abuse, simple assault, and attempted simple assault.
Regarding the instruction on aggravated sexual battery, the trial court stated that in order
for the jury to find the appellant guilty of that offense, the State must have proven that

              [t]he Defendant had unlawful sexual contact with [the victim]
              in which the Defendant intentionally touched [the victim‟s]
              intimate parts, or the clothing covering the immediate area of
              [the victim‟s] intimate parts; and that [the victim] was less
              than 13 years of age; and that the Defendant acted either
              intentionally, knowingly, or recklessly.

                                            - 37 -
See Tenn. Code Ann. § 39-13-504(a)(4). The jury convicted the appellant of simple
assault as a lesser-included offense of rape of a child in count one and aggravated sexual
battery as a lesser-included offense of rape of a child in counts two and three.

       After the hearing on the appellant‟s motion for a new trial, this court held in
Ortega that pursuant to our legislature‟s 2009 amendment of Tennessee Code Annotated
section 40-18-110, aggravated sexual battery was no longer a lesser-included offense of
rape of a child. No. M2014-01042-CCA-R3-CD, 2015 WL 1870095, at *10. The court
explained that the amendment, which codified the test established by State v. Burns for
determining whether an offense qualified as lesser-included offense of the charged
offense, eliminated part (b) of the Burns test. Id. at *8-10 (citing Burns, 6 S.W.3d 453,
466-67 (Tenn. 1999)). As a result, this court modified Mr. Ortega‟s conviction of
aggravated sexual battery to child abuse. Id. at *11. Since Ortega, this court has again
held that aggravated sexual battery is no longer a lesser-included offense of rape of a
child under Tennessee Code Annotated section 40-18-110 as amended. See State v. Glen
B. Howard, No. E2014-01510-CCA-R3-CD, 2015 WL 4626860, at *15 (Tenn. Crim.
App. at Knoxville, Aug. 4, 2015), perm. to appeal granted, (Tenn. 2015).6

        Initially, we note that although the appellant did not object to the aggravated
sexual battery instruction at trial, such failure to object “in this situation” does not waive
the issue. Ortega, No. M2014-01042-CCA-R3-CD, 2015 WL 1870095, at *7 (holding
that defendant‟s failure to object to jury instruction on offense that is not lesser-included
offense does not constitute an implicit consent to an amendment of the indictment, and,
therefore, does not waive the issue on appeal). However, the appellant failed to raise the
issue in his motion for new trial. See Tenn. R. App. P. 3(e). Therefore, we will review
the issue for plain error. See Tenn. R. App. P. 36(b).

       The amendment to Tennessee Code Annotated section 40-18-110 did not take
effect until July 1, 2009. Unlike Ortega, the two offenses at issue occurred prior to that
date. Therefore, the Burns test still applied. State v. David Lynn Harrison, No. E2008-
01082-CCA-R3-CD, 2010 WL 3238309, at *10-11 (Tenn. Crim. App. at Knoxville, Aug.
17, 2010) (concluding that the Burns test applies to offenses committed prior to July 1,
2009); see State v. Cheyne R. Stewart, No. M2014-00074-CCA-R3-CD, 2015 WL
2446753, at *11 (Tenn. Crim. App. at Nashville, May 22, 2015) ( “focus[ing] on whether
assault is a lesser included offense of rape pursuant to Code section 40-18-110(f)(1)
because that statute was in effect at the time of the offense”); but see State v. Windie L.

        6
           In its order granting permission to appeal, our supreme court stated that it was “particularly
interested in the question of whether the Court of Criminal Appeals erred in ruling that aggravated sexual
batter is not a lesser-included offense of rape of a child” and directed the parties “to discuss whether part
(b) of the test set forth in [Burns] survived the 2009 amendments to Tenn. Code Ann. § [40-18-110].”
State v. Glen B. Howard, No. E2014-01510-SC-R11-CD (Tenn. Dec. 11, 2015) (order).
                                                    - 38 -
Perry, No. M2014-00029-CCA-R3-CD, 2015 WL 3540554, at *20 & n.9 (Tenn. Crim.
App. at Nashville, June 5, 2015) (citing Wiley v. State, 183 S.W.3d 317, 328 (Tenn.
2006), and applying the law on determining lesser-included offenses as it existed at the
time of trial, not the time of the offense), perm. to appeal denied, (Tenn. Oct. 15, 2015).
The trial court instructed the jury on aggravated sexual battery as a lesser-included
offense of rape of a child pursuant to Burns. Thus, the appellant has failed to show that a
clear and unequivocal rule of law was breached, and we find no plain error.

                                  H. Cumulative Error

       The appellant contends that he is entitled to a new trial based upon cumulative
error. However, we find no merit to this claim.

                                     III. Conclusion

      Based upon the oral arguments, the record, and the parties‟ briefs, we affirm the
judgments of the trial court.
                                             _________________________________
                                             NORMA MCGEE OGLE, JUDGE




                                           - 39 -